Order entered November 26, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01223-CV

   MICHAEL MORFORD D/B/A NEMAHA WATER SERVICES, ET AL, Appellants

                                                 V.

                          ESPOSITO SECURITIES, LLC, Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-05795

                                             ORDER
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart

       Before the Court are (1) the parties’ jurisdictional briefs, filed at the Court’s direction; (2)

appellants’ October 3, 2014 amended emergency motion for temporary relief; (3) appellants’

November 5, 2014 second amended emergency motion for temporary relief; and (4) appellants’

November 13, 2014 request to expedite appeal. We GRANT the requests for temporary relief

and ORDER the arbitration proceedings before the American Arbitration Association STAYED

pending further order of this Court. Pursuant to section 171.021(c), a stay of the trial court

proceedings is automatic. See TEX. CIV. PRAC. & REM. CODE ANN. § 171.021(c) (West 2011).

We DENY the request to expedite appeal as the appeal is docketed as an accelerated appeal.
       We defer the jurisdictional issue to the submissions panel. As the record has been filed,

we ORDER appellants to file their brief on the merits no later than December 16, 2014.




                                                   /s/    CRAIG STODDART
                                                          JUSTICE